BIGGS, Judge
dissenting.
The plaintiffs assignments of error in the present case are identical to those considered and resolved in companion case COA00-409 filed on 1 May 2001. Accordingly, I dissent and find that the trial court did not abuse its discretion in dismissing plaintiffs original complaint, nor did it err in granting summary judgment as to plaintiffs amended complaint for the reasons set forth in the. dissent in companion case COA00-409.
I would affirm the decision of the trial court in this case.